Citation Nr: 1508349	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, claimed as basal cell carcinoma, to include as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

In July 2013, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In October 2014, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the Board's July 2013 decision.  The case was returned to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for bilateral hearing loss and a skin condition.  

Hearing Loss

In the October 2014 JMR, the parties agreed that the Board relied on an inadequate February 2013 VA opinion (VHA specialist).  The parties agreed that the opinion was inadequate inasmuch as the examiner failed to address a May 2011 audiogram showing bilateral Type C tympanometry.  In order to comply with the JMR, the Board must remand the Veteran's bilateral hearing loss claim for a new examination.

Skin Condition

The Veteran contends that he has a skin condition, including basal cell carcinoma, either directly due to service or due to exposure to herbicides.  In his notice of disagreement, he indicated that he was told by treating professionals that his skin condition could lay dormant for years and could have been caused by sun exposure in Vietnam.  

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a skin condition.  Based on the Veteran's assertions and the medical evidence of record, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed skin condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is asked to confirm whether the Veteran had service in the Republic of Vietnam.  

2.  The AOJ should ask the Veteran to identify the medical professionals that may have linked his current skin cancer to Agent Orange (or any other herbicidal agent).  Thereafter, the RO, with any assistance required of the Veteran, should seek to obtain any treatment records from the professionals identified by the Veteran.

3.  Once the development requested above is complete to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature and etiology of his claimed skin condition, to include basal cell carcinoma.  

The Veteran should be given appropriate notice of the scheduled examination and documentation of this should be place in the claims file.  The claims file, including any records contained in electronic format, must be made available to the examiner in connection with the examination.  The examiner should elicit a complete history of the claimed disability from the Veteran, conduct all necessary medical testing, and clearly report all clinical findings and test results in the examination report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether any skin conditions identified, to include basal cell carcinoma, are at least as likely as not (a 50% or higher degree of probability) had their clinical onset during the Veteran's service, or are otherwise related to such period of service.

The examiner is specifically asked to address the Veteran's contention that he had significant sun exposure during active duty.  

Also, please note that as of the date of this remand, the Veteran's alleged herbicide exposure (Agent Orange) has not yet been established, however, this is subject to change pending the outcome of the above requested development action.  If it is determined that the Veteran had in-country service in Republic of Vietnam, then the examiner is also asked to opine as to whether it is at least as likely as not that any skin disability is attributable to Agent Orange exposure.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries: 

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability was either caused or aggravated by his military service?

(b) Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability is caused or aggravated by his service connected tinnitus? 

In reaching his/her opinion, the examiner is asked to specifically address all audiograms of record-including the 2011 audiogram.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative (if any) should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


